PER CURIAM:
Having found by clear and convincing evidence that respondent, Lennox J. Simon, violated District of Columbia Rules of Professional Conduct 1.1(b), 1.3(a), 1.3(c), 1.15(a), and 8.4(d), inter alia by recklessly misappropriating funds entrusted to him as the court-appointed conservator of the estate of an incapacitated individual, the Board on Professional Responsibility recommends that respondent be disbarred. Neither respondent nor Bar Counsel has filed an exception to the Board’s recommendation.
Pursuant to D.C. Bar R. XI, § 9(h)(2), “if no exceptions are filed to the Board’s report, the court will enter an order imposing the discipline recommended by the Board upon expiration of the time permitted for filing exceptions.” Accordingly, it is
ORDERED that Lennox J. Simon be disbarred from the District of Columbia Bar, effective as of the date of this order.1 For purposes of reinstatement, the period of respondent’s disbarment shall run from the date on which he files the affidavit required by D.C. Bar R. XI, § 14(g). We direct respondent’s attention to the responsibilities of disbarred attorneys set forth in D.C. Bar R. XI, §§ 14 and 16.

So ordered.


. Pursuant to D.C. Bar R. XI, § 9(g)(2)(a), upon receipt of the Board’s recommendation of disbarment, this court previously entered an order suspending respondent from the practice of law in the District of Columbia.